MCGREGOR W. SCOTT
United States Attorney
MICHAEL M. BECKWITH
Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

                                   IN THE UNITED STATES DISTRICT COURT

                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA            |                   CASE NO 2:17-CR-0169-GEB
                                    |                   STIPULATION AND
            Plaintiff,              |                   ORDER SETTING STATUS AND
                                    |                   EXCLUDING TIME UNDER THE
                              v.    |                   SPEEDY TRIAL ACT
                                    |
CHI MENG YANG AND                   |
GAOSHENG LAITINEN,                  |
                                    |
                        Defendants. |
____________________________________|

          The United States of America, through its counsels of record, McGregor W. Scott, United
States Attorney for the Eastern District of California, and Michael M. Beckworth, Assistant
United States Attorney, defendant Chi Meng Yang, through his counsel of record, Douglas J.
Beevers, defendant Gaosheng Laitinen, through her counsel of record, Katryna Lyn Spearman,
hereby stipulate and agree that the status conference set for March 29, 2019 should be continued
to April 5, 209, and stipulate that the time beginning March 22, 2019, an extending through April
5, 2019 should be exclude from the calculation of time under the Speedy Trial Act, 18 U.S.C. §
3161.
          The parties submit that the ends of justice are serve by the Court excluding such time, so
that counsel for each defendant may have reasonable time necessary for effective preparation,
taking into account the exercises of due diligence. 18 U.S.C. § 3161(h)(7)(A), (B)(iv) [Local
Code T4].



Stipulation and [Proposed] Order                    1
          The parties agree and stipulate, an request the Court to find the following:
          a.         The government has provided approximately 40 discs of discovery.
          b.         Counsel for defendants, particularly counsel for defendant Laitinen, who joined
the case on or about November 16, 2018, desire additional time to complete the review of
discovery, to conduct defense investigation, and to discuss the case with their clients. Counsel
for Ms. Laitinen would also like additional time to discuss potential resolution with the
government.
          c.         Counsel for Ms. Laitinen is scheduled for a Sentencing Hearing in Jacksonville,
Florida (Middle District of Florida) on Friday, March 29, 2019 at 2:00 pm.
          d.         Counsel for defendants believe that failure to grant the above-requested
continuance would deny them the reasonable time necessary for effective preparation,
considering he exercise of due diligence.
          e.         The government does not object to eh continuance.
          f.         Based on the above-stated findings, the ends of justice served by continuing the
case as requested outweighs the interest of the public and the defendant in a trial within the
original date prescribed by the Speedy Trial Act.
          g.         For computing time under the Speedy Trial act, 18 U.S.C. § 3161, et seq., within
which trial must commence, the time-period from March 29, 2019, to April 5, 2019, inclusive, is
deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4] because it
results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
findings that the ends of justice served by taking such action outweigh the best interest of the
public and the defendant in a speedy trial.
          h.         Nothing in this stipulation and order shall preclude a finding that other provisions
of the Speedy Trial Act dictate that additional periods are excludable from the period within
which a trial must commence.
///
///
          i.         The parties stipulate and agree that the interests of justice served by granting this
continuance outweigh the best interests of the public and the defendants in a speedy trial.


IT IS SO STIPULATED.


Stipulation and [Proposed] Order                       2
                                                              MCGREGOR W. SCOTT
                                                              United States Attorney

Dated: March 28, 2019                 By:                     /s/ Michael M. Beckwith
                                                              MICHAEL M. BECKWITH
                                                              Assistant U.S. Attorney

Dated: March 28, 2019                 By:                     /s/ Douglas J. Beevers
                                                              DOUGLAS J. BEEVERS
                                                              Attorney for Defendant
                                                              CHI MENG YANG

Dated: March 28, 2019                 By:                     /s/ Katryna Lyn Spearman
                                                              KATRYNA LYN SPEARMAN
                                                              Attorney for Defendant
                                                              GAOSHENG LAITINEN
                                             ORDER

          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in tis entirety as
its order. The Court specifically finds the failure to grant a continuance in this case would deny
counsel reasonable time necessary for effective preparation, taking into account the exercise of
due diligence.
Dated: March 28, 2019




Stipulation and [Proposed] Order                  3
